UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September30, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 1-13988 DeVry Inc. (Exact name of registrant as specified in its charter) DELAWARE 36-3150143 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) ONE TOWER LANE, SUITE1000, 60181 OAKBROOK TERRACE, ILLINOIS (Zip Code) (Address of principal executive offices) Registrant’s telephone number; including area code: (630)571-7700 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes£No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filerR Accelerated filer£ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes£NoR Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: October 30, 2009— 71,029,883shares of Common Stock, $0.01par value DEVRY INC. FORM10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER30, 2009 TABLE OF CONTENTS PageNo. PARTI – Financial Information Item1— Financial Statements (Unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item2— Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item3— Quantitative and Qualitative Disclosures About Market Risk 35 Item4— Controls and Procedures 36 PARTII – Other Information Item1—Legal Proceedings 37 Item1A—Risk Factors 37 Item 2 — Unregistered Sales of Equity Securities and Use of Proceeds 38 Item6— Exhibits 38 Signatures 39 2 PART I – Financial Information Item 1. Financial Statements DEVRY INC. CONSOLIDATED BALANCE SHEETS (Unaudited) September30, June 30, September 30, 2009 2009 2008 ASSETS: (Dollars in thousands) Current Assets: Cash and Cash Equivalents $ 279,243 $ 165,202 $ 183,059 Marketable Securities 61,253 60,174 2,136 Restricted Cash 10,907 5,339 8,564 Accounts Receivable, Net 156,973 104,413 154,654 Deferred Income Taxes, Net 20,223 21,562 15,635 Prepaid Expenses and Other 32,602 28,756 28,279 Total Current Assets 561,201 385,446 392,327 Land, Buildings and Equipment: Land 53,973 53,694 51,193 Buildings 255,645 250,542 231,812 Equipment 339,793 328,637 288,731 Construction In Progress 14,124 10,587 5,536 663,535 643,460 577,272 Accumulated Depreciation and Amortization (340,158 ) (335,889 ) (316,624 ) Land, Buildings and Equipment, Net 323,377 307,571 260,648 Other Assets: Intangible Assets, Net 201,328 203,195 140,632 Goodwill 514,448 512,568 523,395 Perkins Program Fund, Net 13,450 13,450 13,450 Investments - - 57,128 Other Assets 14,674 12,069 11,176 Total Other Assets 743,900 741,282 745,781 TOTAL ASSETS $ 1,628,478 $ 1,434,299 $ 1,398,756 LIABILITIES: Current Liabilities: Current Portion of Debt $ 104,841 $ 104,811 $ 145,876 Accounts Payable 86,642 71,564 81,153 Accrued Salaries, Wages and Benefits 56,726 74,174 43,786 Accrued Expenses 63,440 39,162 42,966 Advance Tuition Payments 26,661 27,642 19,964 Deferred Tuition Revenue 217,874 74,664 173,953 Total Current Liabilities 556,184 392,017 507,698 Other Liabilities: Revolving Loan - 20,000 20,000 Deferred Income Taxes, Net 51,366 51,895 33,526 Deferred Rent and Other 38,909 40,257 29,342 Total Other Liabilities 90,275 112,152 82,868 TOTAL LIABILITIES 646,459 504,169 590,566 NON-CONTROLLING INTEREST 3,739 3,188 - SHAREHOLDERS’ EQUITY: Common Stock, $0.01Par Value, 200,000,000SharesAuthorized; 71,067,000; 71,233,000 and 71,484,000SharesIssued and Outstanding at September 30, 2009, June30, 2009 and September 30, 2008, Respectively 729 729 725 Additional Paid-in Capital 201,935 197,096 174,236 Retained Earnings 845,686 791,677 672,331 Accumulated Other Comprehensive Income (Loss) 11,131 7,157 (2,557 ) Treasury Stock, at Cost (1,894,000; 1,663,000 and 969,000Shares, Respectively) (81,201 ) (69,717 ) (36,545 ) TOTAL SHAREHOLDERS’ EQUITY 978,280 926,942 808,190 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 1,628,478 $ 1,434,299 $ 1,398,756 The accompanying notes are an integral part of these consolidated financial statements. 3 DEVRY INC. CONSOLIDATED STATEMENTS OF INCOME (Dollars in Thousands Except Per Share Amounts) (Unaudited) For the Three Months Ended September 30, 2009 2008 REVENUES: Tuition $ 401,371 $ 279,127 Other Educational 29,739 24,590 Total Revenues 431,110 303,717 OPERATING COSTS AND EXPENSES: Cost of Educational Services 196,483 139,613 Student Services and Administrative Expense 155,242 117,292 Total Operating Costs and Expenses 351,725 256,905 Operating Income 79,385 46,812 INTEREST AND OTHER (EXPENSE) INCOME: Interest Income 500 2,142 Interest Expense (422 ) (353 ) Net Investment Gain 831 — Net Interest and Other (Expense) Income 909 1,789 Income Before Income Taxes 80,294 48,601 Income Tax Provision 25,723 13,771 NET INCOME 54,571 34,830 Add: Net Loss Attributable to Non-controlling Interest 156 — NET INCOME ATTRIBUTABLE TO DEVRY INC. $ 54,727 $ 34,830 EARNINGS PER COMMON SHARE ATTRIBUTABLE TO DEVRY INC. SHAREHOLDERS: Basic $ 0.77 $ 0.49 Diluted $ 0.76 $ 0.48 The accompanying notes are an integral part of these consolidated financial statements. 4 DEVRY INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended September 30, 2009 2008 (Dollars in Thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ 54,571 $ 34,830 Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Stock-Based Compensation Charge 3,622 3,110 Depreciation 11,993 8,825 Amortization 3,959 952 Provision for Refunds and Uncollectible Accounts 23,779 15,985 Deferred Income Taxes 581 (923 ) Loss on Disposals of Land, Buildings and Equipment 331 24 Unrealized Net Gain on Investments (831 ) — Changes in Assets and Liabilities, Net of Effects from Acquisition of Business: Restricted Cash (5,560 ) (4,313 ) Accounts Receivable (75,885 ) (86,442 ) Prepaid Expenses and Other (8,733 ) 5,835 Accounts Payable 15,054 9,091 Accrued Salaries, Wages, Benefits and Expenses 12,173 2,706 Advance Tuition Payments (1,058 ) (1,826 ) Deferred Tuition Revenue 143,210 108,964 NET CASH PROVIDED BY OPERATING ACTIVITIES 177,206 96,818 CASH FLOWS FROM INVESTING ACTIVITIES: Capital Expenditures (26,482 ) (10,638 ) Payment for Purchase of Business, Net of Cash Acquired — (286,254 ) Marketable Securities Purchased (12 ) (13 ) Other (7 ) — NET CASH USED IN INVESTING ACTIVITIES (26,501 ) (296,905 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from Exercise of Stock Options 1,148 2,078 Proceeds from Stock Issued Under Employee Stock Purchase Plan 238 1,340 Repurchase of Common Stock for Treasury (11,653 ) — Cash Dividends Paid (5,716 ) (4,282 ) Excess Tax Benefit from Stock-Based Payments 139 420 Borrowings Under Revolving Credit Facility 40,000 120,000 Repayments Under Revolving Credit Facility (60,000 ) — Borrowings Under Collateralized Line of Credit 91 45,876 Repayments Under Collateralized Line of Credit (61 ) — NET CASH (USED IN) PROVIDED BY FINANCING ACTIVITIES (35,814 ) 165,432 Effects of Exchange Rate Differences (850 ) 515 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 114,041 (34,140 ) Cash and Cash Equivalents at Beginning of Period 165,202 217,199 Cash and Cash Equivalents at End of Period $ 279,243 $ 183,059 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash Paid (Refunded) During the Period For: Interest $ 269 $ 51 Income Taxes, Net 716 (6,868 ) Non-cash Investing Activity: Accretion of Non-controlling Interest Put Option $ 707 $ — The accompanying notes are an integral part of these consolidated financial statements. 5 DEVRY INC. Notes to Consolidated Financial Statements (Unaudited) NOTE1:INTERIM FINANCIAL STATEMENTS The interim consolidated financial statements include the accounts of DeVry Inc. (“DeVry”) and its wholly-owned subsidiaries. These financial statements are unaudited but, in the opinion of management, contain all adjustments, consisting only of normal, recurring adjustments, necessary to present fairly the financial condition and results of operations of DeVry.The June 30, 2009 data that is presented is derived from audited financial statements. The interim consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto contained in DeVry's Annual Report on Form 10-K for the fiscal year ended June 30, 2009, as filed with the Securities and Exchange Commission. The results of operations for the three months ended September 30, 2009, are not necessarily indicative of results to be expected for the entire fiscal year. NOTE2:SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the amounts of revenues and expenses reported during the period. Actual results could differ from those estimates. Marketable Securities and Investments Marketable securities and investments consist of auction-rate securities and related put rights,and investments in mutual funds which are classified as trading securities and available-for-sale securities, respectively.The following is a summary of our available-for-sale marketable securities at September 30, 2009 (dollars in thousands): Gross Unrealized Cost (Loss) Gain Fair Value Marketable Securities: Bond Mutual Fund $ 794 $ - $ 60 $ 854 Stock Mutual Funds 1,963 (647 ) - 1,316 Total Marketable Securities $ 2,757 $ (647 ) $ 60 $ 2,170 Investments are classified as short-term if they are readily convertible to cash or have other characteristics of short-term investments such as highly liquid markets or maturities within one year.All mutual fund investments are recorded at fair market value based upon quoted market prices.At September 30, 2009, all of the Bond and Stock mutual fund investments are held in a rabbi trust for the purpose of paying benefits under DeVry’s non-qualified deferred compensation plan. As of September 30, 2009, all unrealized losses in the above table have been in a continuous unrealized loss position for more than one year.When evaluating its investments for possible impairment, DeVry reviews factors such as length of time and extent to which fair value has been less than cost basis, the financial condition of the issuer, and DeVry’s ability and intent to hold the investment for a period of time that may be sufficient for anticipated recovery in fair value.The decline in value of the above investments is considered temporary in nature and, accordingly, DeVry does not consider these investments to be other-than-temporarily impaired as of September 30, 6 The following is a summary of our investments classified as trading securities at September 30, 2009 (dollars in thousands): Gross Unrealized Cost (Loss) Gain Fair Value Investments: Auction Rate Securities (ARS) $ 59,475 $ (4,784 ) $ - $ 54,691 Put Rights on ARS - - 4,392 4,392 Total Investments $ 59,475 $ (4,784 ) $ 4,392 $ 59,083 As shown in the table above, as of September 30, 2009, DeVry held auction-rate debt securities in the aggregate principal amount of $59.5 million. The auction-rate securities are investment-grade, long-term debt obligations with contractual maturities ranging from 17 to 32 years.They are secured by student loans, which are guaranteed by U.S. and state governmental agencies. Liquidity for these securities has in the past been provided by an auction process that has allowed DeVry and other investors in these instruments to obtain immediate liquidity by selling the securities at their face amounts. Disruptions in credit markets over the past two years, however, have adversely affected the auction market for these types of securities. Auctions for these securities have not produced sufficient bidders to allow for successful auctions since February 2008. As a result, DeVry has been unable to liquidate its auction-rate securities and there can be no assurance that DeVry will be able to access the principal value of these securities prior to their maturity. For each unsuccessful auction, the interest rates on these securities are reset to a maximum rate defined by the terms of each security, which in turn is reset on a periodic basis at levels which are generally higher than defined short-term interest rate benchmarks.To date, DeVry has collected all interest payable on all of its auction-rate securities when due and expects to continue to do so in the future.Auction failures relating to this type of security are symptomatic of current conditions in the broader debt markets and are not unique to DeVry.DeVry intends to hold its portfolio of auction-rate securities until successful auctions resume; a buyer is found outside of the auction process; the issuers establish a different form of financing to replace these securities; or its broker, UBS Financial Services (UBS), purchases the securities (as discussed below). On August 8, 2008, UBS announced that it had reached a settlement, in principle, with the New York Attorney General, the Massachusetts Securities Division, the Securities and Exchange Commission and other state regulatory agencies represented by the North American Securities Administrators Association to restore liquidity to all remaining clients' holdings of auction rate securities.Under this agreement in principle, UBS has committed to provide liquidity solutions to institutional investors, including DeVry.During the second quarter of fiscal year 2009, DeVry agreed to accept Auction Rate Security Rights (the Rights) from UBS. The Rights permit DeVry to sell, or put, its auction rate securities back to UBS at par value at any time during the period from June 30, 2010 through July 2, 2012. We expect to exercise our Rights and put our auction rate securities back to UBS on June 30, 2010, the earliest date allowable under the Rights agreement, unless auctions resume; a buyer is found outside of the auction process; or the issuers establish a different form of financing to replace these securities. Prior to accepting the Rights agreement, DeVry had the intent and ability to hold these securities until anticipated recovery. As a result, DeVry had recognized the unrealized loss previously as a temporary impairment in Other Comprehensive Income in Shareholders’ Equity.After accepting the Rights, DeVry no longer has the intent to hold the auction rate securities until anticipated recovery.As a result, DeVry elected to reclassify its investments in auction rate securities as trading securities on the date of the acceptance of the Rights. Therefore, we recognized an other-than-temporary impairment charge of approximately $10.3 million in the second quarter of fiscal 2009. The charge was measured as the difference between the par value and market value of the auction rate securities on December 31, 2008. However, as DeVry will be permitted to put the auction rate securities back to UBS at par value, DeVry accounted for the Rights as a separate asset measured at its fair value, which resulted in a gain of approximately $8.6 million recorded at December 31, 2008.
